PCIJ_AB_65_DanzigLegislativeDecrees_LNC_NA_1935-12-04_ADV_01_NA_02_FR.txt. 59

DÉCLARATION DU COMTE ROSTWOROWSKI

Comte RosTworowsKki, juge, déclare ne pouvoir se rallier
à l'avis consultatif émis, attendu que, dans son opinion, les
deux décrets de 1935 en question, examinés au point de vue
de leur substance, ne sont pas incompatibles avec la Consti-
tution de la Ville libre de Dantzig et ne violent aucune de
ses dispositions ni ne heurtent aucun de ses principes.

En revanche, il considère que les mêmes deux décrets de
1935, envisagés au point de vue de leur forme, se trouvent,
en tant que rendus par le Sénat seul, en contradiction avec
l'article 43, alinéa 1, de la Constitution, lequel exige, en
matières législatives, un vote concordant de l’Assemblée
populaire et du Sénat. — L’exception invoquée par voie de
référence à la loi d'autorisation de 1933 ne lui semble pas
valable, attendu que la loi de 1933 elle-même modifie, en
fait, profondément la vie constitutionnelle de la Ville libre.
N’étant pas autorisée par une disposition appropriée de la
Constitution, elle se présente comme une dérogation inconstitu-
tionnelle que seule l'approbation expresse de la part de la
Société des Nations pourrait ramener sur le terrain légal.
A défaut d’une pareille approbation, la loi de 1933 ne saurait
servir de support suffisant aux décrets incriminés de 1935,
lesquels demeurent ainsi, au point de vue formel, en oppo-
sition avec la Constitution de Dantzig.

(Signé) M. RostTworowskI.

22
